OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
In this case, in which time was not made of the essence in the contract of purchase and sale, the prospective purchasers neither sought to fix a law day for the closing of title nor afforded the sellers a reasonable opportunity to remedy a concededly curable defect of title before repudiating the contract. In this circumstance the buyers were not entitled to a refund of their down payment.
*842Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg, Meyer and Simons concur.
Order affirmed, with costs, in a memorandum.